EXHIBIT 10.2
AMENDMENT NO. 7 TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (the “Amendment”), dated as of July 24, 2009, among ANIXTER
RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., a
Delaware corporation (“Anixter”), as the initial Servicer, each financial
institution party hereto as a Financial Institution, FALCON ASSET SECURITIZATION
COMPANY LLC (“Falcon”) and THREE PILLARS FUNDING LLC (f/k/a Three Pillars
Funding Corporation) (“Three Pillars”), as conduits, (collectively, the
“Conduits” and each individually, a “Conduit”), SUNTRUST ROBINSON HUMPHREY, INC.
and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA) (“J.P.
Morgan”), as managing agents (collectively, the “Managing Agents” and each
individually, a “Managing Agent”) and J.P. Morgan, as agent for the Purchasers
(the “Agent”).
WITNESSETH:
          WHEREAS, the Seller, Anixter, the Financial Institutions, the
Conduits, the Managing Agents and the Agent are parties to that certain Amended
and Restated Receivables Purchase Agreement, dated as of October 3, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and
          WHEREAS the parties hereto desire to amend the Agreement on the terms
and conditions set forth below;
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.
     SECTION 2. Amendments to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the parties hereto agree that
the Agreement is amended as follows:
     (a) Section 1.2 of the Agreement is hereby amended by amending and
restating the second sentence of such section in its entirety to read as
follows:
     “Each Purchase Notice shall be subject to Section 6.2 hereof and, except as
set forth below, shall be irrevocable and shall specify the requested (i)
Purchase Price (which shall not be less than $500,000 per Purchase Group) and
(ii) in the event a Conduit declines to make an Incremental Purchase and such
Incremental Purchase is to be funded by the related Financial Institutions, the
type of Discount Rate and Tranche Period.”

 



--------------------------------------------------------------------------------



 



     (b) Section 1.3 of the Agreement is hereby amended by deleting the
reference to “which must be a Monthly Settlement Date or a Mid-Month Report
Date,” from such section in its entirety.
     (c) Section 2.6 of the Agreement is hereby amended by deleting the
reference to “three (3) Business Days” appearing therein and replacing such
reference with a reference to “one (1) Business Day”.
     (d) Section 5.1(g) of the Agreement is hereby amended by deleting the
reference to “any Monthly Report, any Mid-Month Report” appearing therein and
replacing such reference with a reference to “any Report”.
     (e) Clause (ii) of Section 5.1(t) of the Agreement is hereby amended and
restated in its entirety to read as follows:
          “Each Receivable included in the Net Receivables Balance as an
Eligible Receivable on the date of its purchase under the Receivables Sale
Agreement was an Eligible Receivable on such purchase date, and, as of the date
of each Report and any other report delivered pursuant to Section 8.5, each
Receivable included in the Net Receivables Balance on each such Report or other
report was an Eligible Receivable.”
     (f) Clause (i) of Section 6.2 of the Agreement is hereby amended and
restated in its entirety to read as follows:
          “(i) all Reports and other reports as and when due under Section 8.5;”
     (g) Section 8.5 of the Agreement is hereby amended and restated in its
entirety to read as follows:
          “Section 8.5 Reports. The Servicer shall prepare and forward to each
Managing Agent:
     (i) on each Determination Date, a Monthly Report;
     (ii) if (x) Rating Level II is in effect or (y) Rating Level I is in effect
and the Servicer has notified the Managing Agents that it will deliver Reports
as if Rating Level II were in effect, on the last Business Day of each calendar
month, a Mid-Month Report containing information relating to the period from the
first day of the related fiscal month to and including the Friday closest to the
fifteenth day of such calendar month;
     (iii) if Rating Level III is in effect, on the Tuesday of each week (or, if
such day is not a Business Day, the next succeeding Business Day), a Weekly
Report containing information relating to the Weekly Period then most recently
ended;
     (iv) if Rating Level IV is in effect, on each Business Day, a Daily Report
containing information relating to the period since the last delivery of any
Report hereunder;

-2-



--------------------------------------------------------------------------------



 



     (v) at such times as either Managing Agent shall reasonably request, a
report in the form of a Monthly Report updating the information contained in the
most recent Monthly Report; and
     (vi) at such times as either Managing Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables.”
     (h) Section 9.1(j) of the Agreement is hereby amended and restated in its
entirety to read as follows:
          “[Intentionally Omitted.]”
     (i) Section 9.1 of the Agreement is hereby amended by adding the following
new clauses (l), (m) and (n) to the end of such section:
          “(l) Failure of Seller to deliver, on or before September 23, 2009, a
fully executed Collection Account Agreement (or another account control
agreement that is reasonably satisfactory to the Agent) with respect to
Collection Account # 8666000209 maintained at Bank of America, N.A.
          “(m) The Leverage Ratio as of the end of any Fiscal Quarter shall be
greater than 3.25 to 1.00.”
          “(n) the Consolidated Fixed Charge Coverage Ratio calculated at the
end of each Fiscal Quarter for the period of the immediately preceding four
Fiscal Quarters shall be less than (a) 2.25 to 1.00 for any period ending prior
to the last day of the fourth Fiscal Quarter of 2010, (b) 2.50 to 1.00 for any
period ending on or after the last day of the fourth Fiscal Quarter of 2010 but
on or prior to the last day of the fourth Fiscal Quarter of 2011 or (c) 3.00 to
1.00 for any period ending after the last day of the fourth Fiscal Quarter of
2011.”
     (j) The definition of “Applicable Margin” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
     ““Applicable Margin” means 3.50%.”
     (k) The definition of “Base Rate” set forth in Exhibit I to the Agreement
is hereby amended and restated in its entirety to read as follows:
     ““Base Rate” means:
          (a) with respect to each Financial Institution in the Falcon Purchase
Group, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the LIBO Rate for a one month Tranche Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, for the avoidance of doubt, the LIBO Rate for
purposes of this definition for any day shall be based on the rate appearing on
the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day; and

-3-



--------------------------------------------------------------------------------



 



          (b) with respect to each Financial Institution in the Three Pillars
Purchase Group, for any day, a rate per annum equal to the greater of (i) the
SunTrust Federal Funds Rate most recently determined by SunTrust Bank plus one
half of one percent (0.50%), and (ii) the SunTrust Prime Rate.
          Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate, the SunTrust Federal Funds Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate, the SunTrust Federal Funds Rate or
the LIBO Rate, respectively.”
     (l) The definition of “Credit Agreement” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
          ““Credit Agreement” means that certain Amended and Restated Five-Year
Revolving Credit Agreement dated as of April 20, 2007 by and among Anixter, the
Subsidiaries of Anixter identified as Borrowing Subsidiaries thereunder, Bank of
America, N.A. as Administrative Agent, Wells Fargo Bank, N.A. as Syndication
Agent, JPMorgan Chase Bank, N.A. and The Bank of Nova Scotia as Co-Documentation
Agents, and the lenders party thereto from time to time, as the same may be
amended, restated, supplemented or otherwise modified from time to time.”
     (m) The definition of “Default Fee” set forth in Exhibit I to the Agreement
is hereby amended by deleting the reference to the percentage “2.25%” appearing
in such definition and replacing such percentage with the percentage “4.5%”.
     (n) The definition of the term “Dilution Reserve Ratio” set forth in
Exhibit I to the Agreement is hereby amended by deleting therefrom the reference
to “2.0” and replacing such reference with a reference to “Stress Factor”.
     (o) The definition of “Excluded Receivable” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
          ““Excluded Receivable” means indebtedness and other obligations owed
to Originator, in respect of: (i) all accounts receivable generated by
Originator’s Latin American export locations, (ii) all accounts receivable
generated by Originator’s “Pacer”, “IMS”, “QSN”, “Pentacon” and “World
Class Wire and Cable” divisions which are not included in Originator’s main
subledger system, (iii) all accounts receivable generated by any of Originator’s
divisions which are acquired after July 24, 2009 which are not included in
Originator’s main subledger system, (iv) all accounts receivable owing by
Obligors with the following customer numbers: 139661 or 804470 (in each case, as
such customer numbers are in effect or otherwise categorized as of July 24,
2009), (v) all accounts receivable owing by Obligors with the following customer
prefixes: N-N, NN+ or ORO (in each case, as such customer prefixes are in effect
or otherwise categorized as of July 24, 2009) and (vi) all accounts receivable
existing at Originator’s general corporate division coded WC (as such division
is in effect or otherwise structured as of July 24, 2009).”

-4-



--------------------------------------------------------------------------------



 



     (p) The definition of “Liquidity Termination Date” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety to read as
follows:
          ““Liquidity Termination Date” means July 23, 2010.”
     (q) The definition of “Loss Horizon Ratio” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
          ““Loss Horizon Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) computed by dividing (i) the aggregate Outstanding
Balance of all Receivables generated during Applicable Loss Horizon Period by
(ii) the aggregate Net Receivables Balance as at the last day of the most
recently ended Collection Period.”
     (r) The definition of the term “Loss Reserve” set forth in Exhibit I to the
Agreement is hereby amended by deleting the reference to the percentage “9%”
appearing in such definition and replacing such percentage with the percentage
“12%”.
     (s) The definition of the term “Loss Reserve Ratio” set forth in Exhibit I
to the Agreement is hereby amended by deleting therefrom the reference to “2.0”
and replacing such reference with a reference to “Stress Factor”.
     (t) The definition of “Purchase Limit” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
          ““Purchase Limit” means $200,000,000, as such amount may be increased
or decreased in accordance with the provisions of Article XII.”
     (u) The definition of “Three Pillars Broken Funding Costs” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety to
read as follows:
          ““Three Pillars Broken Funding Costs” if
          (a) any request for an Incremental Purchase is made and such
Incremental Purchase does not occur; or
          (b) any Incremental Purchase or Reinvestment that is funded through
the issuance of commercial paper (a “CP Rate Funding”) or any Incremental
Purchase or Reinvestment that is not funded through the issuance of commercial
paper (an “Alternate Rate Funding”) (i) in either such case, has its principal
reduced without compliance by Seller with the notice requirements hereunder,
(ii) [Reserved], (iii) in the case of a CP Rate Funding, is assigned under any
Three Pillars Credit Agreement to the related Three Pillars Credit Bank for
credit related reasons, due to a termination event or event of default or as
required under the Three Pillars Credit Agreement or (iv) in the case of an
Alternate Rate Funding, is terminated or reduced prior to the last day of the
then current Settlement Period,

-5-



--------------------------------------------------------------------------------



 



then, the amount of “Three Pillars Broken Funding Costs” related thereto shall
be equal to the excess, if any, of (1) the CP Costs and fees that would have
accrued during the remainder of the Settlement Period determined by SunTrust to
relate to such Incremental Purchase or Reinvestment subsequent to, as
applicable, the proposed date related to such failure to complete such
Incremental Funding or Reinvestment or the date of such reduction, assignment or
termination, assuming that, as applicable, such Incremental Purchase or
Reinvestment had occurred, such reduction, assignment or termination had not
occurred or such notice had not been delivered, over (2) the income, if any,
actually received during the remainder of such period by Three Pillars from
investing the principal related to, as applicable, such Incremental Purchase
that did not occur or such reduction, assignment or termination that did not
occur. All Three Pillars Broken Funding Costs shall be due and payable hereunder
upon demand.”
     (v) The definition of the term “Tranche Period” set forth in Exhibit I to
the Agreement is hereby amended by deleting the phrase “one, two, three or six
months” appearing in clause (a) thereof and replacing such phrase with the
phrase “one, two or three months”.
     (w) The following definitions are hereby added to Exhibit I to the
Agreement in the appropriate alphabetical locations:
          “Agreement Accounting Principles” means GAAP as of the date of this
Agreement together with any changes in GAAP after the date hereof which are not
“Material Accounting Changes” (as defined below). If any changes in GAAP are
hereafter required or permitted and are adopted by Anixter International Inc. or
Anixter with the agreement of its independent certified public accountants and
such changes result in a material change in the method of calculation of any of
the financial covenants, restrictions or standards herein or in the related
definitions or terms used therein (“Material Accounting Changes”), the parties
hereto agree to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating Anixter’s consolidated
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, that no Material Accounting Change shall be
given effect in such calculations until such provisions are amended in a manner
reasonably satisfactory to the Required Financial Institutions. If such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean GAAP as of the date of such amendment together
with any changes in GAAP after the date of such amendment which are not Material
Accounting Changes.
          “Applicable Loss Horizon Period” means, at any time:
          (a) if Rating Level I is in effect, the four Collection Periods most
recently ended;
          (b) if (x) Rating Level II is in effect or (y) Rating Level I is in
effect and the Servicer has notified the Managing Agents that it will deliver
Reports as if Rating Level II were in effect (and the Servicer is actually
delivering Reports as if Rating Level II were in effect), the three Collection
Periods most recently ended and one-half of the fourth Collection Period most
recently ended;

-6-



--------------------------------------------------------------------------------



 



          (c) if Rating Level III is in effect, the three Collection Periods
most recently ended and one-quarter of the fourth Collection Period most
recently ended; and
          (d) if Rating Level IV is in effect, the three Collection Periods most
recently ended.
     For purposes of clarification, if any Applicable Loss Horizon Period
includes a fraction of a Collection Period, the aggregate Outstanding Balance of
all Receivables generated during such fraction of such Collection Period for
purposes of calculating the Loss Horizon Ratio shall be calculated by
multiplying (a) such fraction by (b) the aggregate Outstanding Balance of all
Receivables generated during such Collection Period.
          “Consolidated EBITDA” means, for any period, for the Consolidated
Group calculated in accordance with Agreement Accounting Principles,
(i) Consolidated Net Income for such period taken as a single accounting period,
plus (ii) the provision for depreciation and amortization expense of the
Consolidated Group for such period, plus (iii) income taxes of the Consolidated
Group for such period, and plus (iv) net interest expense of the Consolidated
Group for such period; provided that there shall be excluded from Consolidated
EBITDA any non-cash, non-operating gains or losses (including, without
limitation, extraordinary or unusual gains or losses, gains or losses arising
from the sale of capital assets or the sale of owned buildings and properties
and other non-recurring gains or losses) during such period.
          “Consolidated Fixed Charge Coverage Ratio” means, for any period, the
ratio of (a) the sum of Consolidated EBITDA and Rental Expense for such period
to (b) the amount of Consolidated Fixed Charge Expense of the Consolidated Group
for such period.
          “Consolidated Fixed Charge Expense” means, for any period, the net
interest expense of the Consolidated Group (including the interest component of
capital leases, the interest component of synthetic lease obligations, facility
fees, and fees for standby letters of credit, excluding amortization of deferred
financing fees) plus consolidated yield or discount accrued on the outstanding
aggregate investment or principal amount of claims held by purchasers, assignees
or other transferees of (or of interests in) receivables of Anixter and its
Subsidiaries in connection with any Receivables Securitization Transaction (as
defined in the Credit Agreement) (regardless of the accounting treatment of such
Receivables Securitization Transaction) and Rental Expense of the Consolidated
Group for such period calculated in accordance with Agreement Accounting
Principles.
          “Consolidated Funded Indebtedness” means, as of any date of
determination, for the Consolidated Group on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations and liabilities, whether
current or long-term, for borrowed money (including Obligations hereunder),
(b) that portion of obligations with respect to capital leases that are
capitalized in the consolidated balance sheet of the Consolidated Group, (c) the
principal portion of synthetic lease obligations, (d) the outstanding aggregate
investment or principal amount of claims held by purchasers, assignees or
transferees of (or of interests in) receivables under Receivables Securitization
Transactions (as defined in the Credit Agreement), and (e) without duplication,
all Accommodation Obligations (as defined in the Credit Agreement) with

-7-



--------------------------------------------------------------------------------



 



respect to Indebtedness of the type specified in subsections (a), (b), (c) and
(d) above of Persons other than Anixter or any of its Subsidiaries.
          “Consolidated Group” means Anixter and each of its Subsidiaries.
          “Consolidated Net Income” means, for any period, for the Consolidated
Group on a consolidated basis, the net income of the Consolidated Group for that
period, determined in accordance with Agreement Accounting Principles.
          “Daily Report” means a report, in substantially the form of Exhibit
XIII hereto (appropriately completed), furnished by the Servicer to the Managing
Agents pursuant to Section 8.5.
          “Debt Rating” for any Person at any time means the then current rating
by (i) S&P, (ii) Moody’s or (iii) any other nationally recognized statistical
rating agency of such Person’s long term public senior unsecured noncredit
enhanced debt.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
          “Fiscal Quarter” means a 13-week accounting period of Anixter ending
on or about March 31, June 30, September 30 or December 31 of any fiscal year.
          “Leverage Ratio” means, as of any date of determination, for Anixter
and its Subsidiaries on a consolidated basis, the ratio of (a) the Consolidated
Funded Indebtedness of the Consolidated Group as of such date to
(b) Consolidated EBITDA for the period of the four Fiscal Quarters ending on
such date, provided that, for purposes of calculating the Leverage Ratio,
Consolidated EBITDA shall be calculated on a pro forma basis (in accordance with
Article 11 of Regulation S-X of the Securities and Exchange Commission) to the
extent necessary to give effect to (a) any acquisition made by Anixter or any of
its Subsidiaries during such period (without giving effect to any increase in
Consolidated EBITDA reflecting projected synergies resulting from such
acquisition) so long as, and to the extent that, (i) Anixter delivers to the
Agent (which shall promptly deliver to each Financial Institution) a summary in
reasonable detail of the assumptions underlying, and the calculations made, in
computing Consolidated EBITDA on a pro forma basis and (ii) the Required
Financial Institutions do not object to such assumptions and/or calculations
within ten (10) Business Days after receipt thereof; and (b) any divestiture of
a Subsidiary, division or other operating unit made during such period.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

-8-



--------------------------------------------------------------------------------



 



          “Rating Level” means, any of the following based upon the Debt Rating
of Anixter then in effect:
          Rating Level I: Greater than or equal to BBB- by S&P and Baa3 by
Moody’s;
          Rating Level II: Less than BBB- by S&P or Baa3 by Moody’s but greater
than or equal to BB by S&P or Ba2 by Moody’s;
          Rating Level III: Less than BB by S&P and Ba2 by Moody’s but greater
than or equal to B+ by S&P and B1 by Moody’s; and
          Rating Level IV: Less than B+ by S&P or B1 or by Moody’s or unrated by
S&P or Moody’s.
     “Rental Expense” means, for any period, the total rental expense for
operating leases of the Consolidated Group on a consolidated basis, as
determined in accordance with Agreement Accounting Principles.
     “Report” means a Monthly Report, a Mid-Month Report, a Weekly Report or a
Daily Report, as applicable.
     “Stress Factor” means, as of any date, (i) if the Servicer’s Debt Ratings
are greater than or equal to BB- and Ba3 as of such date, 2.0 and (ii) at all
other times, 2.25.
     “Weekly Period” means, a period commencing on a Monday and ending on the
immediately following Sunday.
     “Weekly Report” means a report, in substantially the form of Exhibit XII
hereto (appropriately completed), furnished by the Servicer to the Managing
Agents pursuant to Section 8.5.”
     (x) The definition of “Bank One Federal Funds Rate” set forth in Exhibit I
to the Agreement is hereby deleted in its entirety.
     (y) Schedule A to the Agreement is hereby replaced with Schedule A attached
hereto.
     (z) Exhibit IV to the Agreement is hereby replaced with Exhibit IV attached
hereto.
     (aa) The Agreement is hereby amended by adding Exhibits XII and XIII
thereto in the forms of Exhibits XII and XIII attached hereto.
     SECTION 3. Effective Date. This Amendment shall become effective and shall
be deemed effective as of the date first written above when:
     (a) the Agent shall have received counterparts hereof executed by each
Person for which a signature block is attached hereto;

-9-



--------------------------------------------------------------------------------



 



     (b) the Agent shall have received counterparts to Amendment No. 4 to
Amended and Restated Receivables Sale Agreement executed by each Person for
which a signature block is attached thereto;
     (c) the Seller shall have paid all invoiced audit and legal fees of Sidley
Austin LLP and Protiviti Inc. incurred by the Agent in connection with the
transactions contemplated by this Amendment and the Agreement; and
     (d) the Managing Agents shall have received (1) counterparts to the Third
Amended and Restated Fee Letter duly executed by each Person for which a
signature is attached thereto and (2) all fees payable on the date hereof
pursuant to such Third Amended and Restated Fee Letter.
     SECTION 4. Representations and Warranties of the Seller Parties. In order
to induce the parties hereto to enter into this Amendment, each of the Seller
Parties represents and warrants to the Agent and the Purchasers, as to itself,
that:
     (a) The representations and warranties of such Seller Party set forth in
Section 5.1 of the Agreement, as hereby amended, are true, correct and complete
on the date hereof as if made on and as of the date hereof and there exists no
Amortization Event or Potential Amortization Event on the date hereof, provided
that in the case of any representation or warranty in Section 5.1 that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 4(a) shall be made as of such earlier date.
     (b) The execution and delivery by such Seller Party of this Amendment has
been duly authorized by proper corporate proceedings of such Seller Party and
this Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller Party, enforceable against
such Seller Party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally.
     SECTION 5. Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.
     SECTION 6. Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement, as
amended by this Amendment.
     SECTION 7. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
     SECTION 8. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed

-10-



--------------------------------------------------------------------------------



 



shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
     SECTION 9. Sale and Assignment.
     (a) In consideration of the payment of $85,784.31 at or before 11:00 a.m.
(New York time) on the date hereof and concurrently with the effectiveness
hereof, Three Pillars hereby sells and assigns to Falcon, and Falcon hereby
purchases and assumes from Three Pillars, $85,784.31 of outstanding Capital held
by Three Pillars before giving effect to this Section 9 (the “Assigned Amount”).
Immediately after giving effect to this Section 9, (i) Three Pillars shall hold
$1,875,000 in outstanding Capital and (ii) Falcon shall hold $3,125,000 in
outstanding Capital.
     (b) All accrued and unpaid fees and CP Costs in respect of the Assigned
Amount until but excluding the date hereof shall be paid to SunTrust Robinson
Humphrey, Inc. as Managing Agent for the Three Pillars Purchase Group, and all
other amounts in respect of the Assigned Amount from and including the date
hereof shall be paid to J.P. Morgan as Managing Agent for the Falcon Purchase
Group.
     (c) By executing and delivering this Amendment, Three Pillars and Falcon
confirm to and agree with each other, the Agent, the Managing Agents and the
Financial Institutions as follows: (1) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Three Pillars makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made by any other Person in or in connection with the Agreement,
the Liquidity Agreement or the Transaction Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of Falcon, the
Agreement or any other instrument or document furnished pursuant thereto or the
perfection, priority, condition, value or sufficiency of any collateral;
(2) Three Pillars makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller, any
Obligor, any Affiliate of Seller or the performance or observance by the Seller,
any Obligor, any Affiliate of Seller of any of their respective obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; and (3) Falcon will, independently
and without reliance upon the Agent, any Conduit, any Managing Agent, the Seller
or any other Financial Institution or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement, the
Liquidity Agreement and the Transaction Documents.
* * * * *

-11-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first written above:

            ANIXTER RECEIVABLES CORPORATION, as the Seller
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
— Treasurer        ANIXTER INC.,
as the initial Servicer
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
— Treasurer     

Signature Page to
Amendment No. 7 to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



            FALCON ASSET SECURITIZATION
COMPANY LLC


By: JPMorgan Chase Bank, N.A., its attorney-in-fact
      By:   /s/ Joel Gedroic         Name:   Joel Gedroic        Title:  
Executive Director        JPMORGAN CHASE BANK, N.A., as a Financial
Institution, a Managing Agent and as Agent
      By:   /s/ Joel Gedroic         Name:   Joel Gedroic        Title:  
Executive Director     

Signature Page to
Amendment No. 7 to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



            THREE PILLARS FUNDING LLC (f/k/a Three Pillars
Funding Corporation)
      By:   /s/ Doris Hearn         Name:   Doris Hearn        Title:  
Authorized Signatory        SUNTRUST BANK, as a
Financial Institution
      By:   /s/ Robert Maddox         Name:   Robert Maddox        Title:  
Director        SUNTRUST ROBINSON HUMPHREY, INC., as a
Managing Agent
      By:   /s/ Joseph R. Franke         Name:   Joseph R. Franke       
Title:   Director     

Signature Page to
Amendment No. 7 to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS OF FINANCIAL INSTITUTIONS; PURCHASE LIMITS
FALCON PURCHASE GROUP
PURCHASE GROUP LIMIT: $125,000,000

          Financial Institution   Back-up Commitment   Liquidity Commitment    
      JPMorgan Chase Bank, N.A.   $125,000,000   $127,500,000

THREE PILLARS PURCHASE GROUP
PURCHASE GROUP LIMIT: $75,000,000

          Financial Institution   Back-up Commitment   Liquidity Commitment    
      SunTrust Bank   $75,000,000   $76,500,000

 



--------------------------------------------------------------------------------



 



EXHIBIT IV

                                  Bank Name   Address   ABA   Account Name  
Lockbox ID #   Account #   Account
Type   Lockbox Address   Lockbox
Agreements
Bank of America, N.A.
  231 South LaSalle St.
Chicago, IL 60697   026009593   Credit Card       8666000209   Deposit       N/A
 
          Depository   98908   8666600206   Deposit   P.O. Box 98908
840 Canal
Chicago, IL 60693   Yes  
Bank of America, N.A.
  1401 Elm Street
Dallas, TX 75202   026009593   WireXpress   847481   3751592314   Deposit   P.O.
Box 847481
Dallas, TX 75284-7481   Yes
 
          Depository   847428   3751592291   Deposit   P.O. Box 847428
Dallas, TX 75284-7428   Yes

 



--------------------------------------------------------------------------------



 



EXHIBIT XII
Form of Weekly Report
[attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT XIII
Form of Daily Report
[attached]

 